Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2022

                                       No. 04-22-00508-CR

                                    William James HODGE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR9880
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        After a hearing on the State’s motion to revoke Appellant Hodge’s community
supervision, the trial court granted the motion and imposed Hodge’s suspended sentence of four
years in the Texas Department of Criminal Justice.
        Appellant timely filed a notice of appeal, but the clerk’s record does not contain a trial
court’s certification of the defendant’s right of appeal.
        “The trial court shall enter a certification of the defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). “When the
defendant is notified that the defendant’s community supervision is revoked for a violation of the
conditions of community supervision and the defendant is called on to serve a sentence in a jail
or in the Texas Department of Criminal Justice, the defendant may appeal the revocation.” See
TEX. CODE CRIM. PROC. ANN. art. 42A.755(e).
        Therefore, this appeal is abated, and we order the presiding judge of the 437th District
Court of Bexar County, Texas to (1) sign a completed certification indicating whether the
defendant has a right of appeal and (2) forward it to the Bexar County Clerk within twenty days
of the date of this order. See Lyons v. State, No. 12-18-00242-CR, 2019 WL 2220123, at *1
(Tex. App.—Tyler May 22, 2019, no pet.) (not designated for publication) (citing TEX. R. APP.
P. 25.2(a), 44.4).
       We further order the Bexar County Clerk to file a supplemental clerk’s record
containing the trial court’s certification of the defendant’s right of appeal in this court within ten
days after the trial court provides the certification to the clerk. See id. (citing TEX. R. APP. P.
25.2(d), 34.5(c)(2)).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court